DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I and Species A in the reply filed on July 7, 2022 is acknowledged. Claims 12 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim.  Applicant identified claims 1, 4-11 and 14-16 as reading on to the elected invention and species, and an action on the merits is to follow regarding claims 1, 4-11 and 14-16.
Drawings
The drawings are objected to because Figs. 4 and 5 (at least) include a reference numeral 20Bb that has no leading line, and these Figures (and any other figures with similar situations) are suggested to be replaced with a corrected version wherein 20Bb includes a leading line that points to the associated feature in the respective illustrations.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the two perimeters (in claim 5) must be shown or the feature(s) canceled from the claim(s).  Examiner suggests adding a dotted/dashed line for each of the recited perimeters, perhaps in Fig. 7, with the reference numerals 20L and 21L (recited in Para. 0043 of Specification, as originally filed) assigned to the added lines, which would remedy the issue.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tightening member”/”member for tightening” in claim 6 (i.e. tightening or for tightening is the function; member is the generic placeholder).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1 and 4-6 are objected to because of the following informalities:
Claim 1, line 1: “upper structure for a shoe comprising” should be amended to recite “upper structure for a shoe, the upper structure comprising”
Examiner notes that all dependent claims refer to “the upper structure according to claim 1” in their respective preambles
Claim 4, line 5: “the state” should be amended to recite “a state”
Claim 5, line 5: “the state” should be amended to recite “a state”
Claim 5, each of lines 9 and 11: “the perimeter” should be amended to recite “a perimeter”
Claim 6, line 4: “throat potion” should be amended to recite “throat portion”
Claim 6, line 7: “the state” should be amended to recite “a state”
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 (and claims 4-11 and 14-16 at least due to dependency from independent claim 1) is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant recites “said inner upper portion is at a free length in such a way as to hang downwardly without slackening via a self-weight thereof”.  First, the term “thereof” is indefinite because it can be interpreted as referring to any structural element recited up to that point in the claim language.  Second, this limitation is unclear because it is describing the product of the upper structure in a manner that cannot reasonably be compared to any prior art applied thereagainst, because the prior art may teach the same structure but be silent to specifying what happens when the upper is hanged downwardly. Correction is required.  Examiner suggests “said inner upper portion is at a free length in such a way as to hang downwardly without slackening via a self-weight of said inner upper portion”.  The language will be interpreted as best as can be understood when applying any prior art thereagainst in subsequent sections of this Office Action.
Further regarding claim 1, Applicant recites “a second feature wherein, in a state in which said inner upper portion and said outer upper portion are developed on a plane, a foot-width measurement of said inner upper portion is smaller than a foot-width measurement of said outer upper portion at least at said midfoot part” (emphasis added).  The emphasized language appears to be a product-by-process limitation that does not clearly structurally describe the end resulting upper structure and any prior art applied against this language may not actually specify whether the upper (and its inner/outer portions) is “developed on a plane”.  Since claim 1 is a product claim, it does not actually require that the inner and outer upper portions are “developed on a plane”, as long as the end resulting structure is the same.  For purposes of examination, the language will be interpreted as best as can be understood when applying any prior art thereagainst.
Further regarding claim 1, Applicant recites “a third feature wherein, in a state in which said inner upper portion, said outer upper portion, and a last for said upper structure are developed on a plane, a foot-width measurement of said inner upper portion that corresponds to a foot-width measurement of the last is smaller than said foot-width measurement of the last at least at said midfoot part”.  This language is unclear for similar reasons as the paragraph immediately preceding this paragraph.  Additionally, the language cited makes comparisons with the structure of the upper and a hypothetical last, wherein any prior art applied against this language may meet the structure but make no comment about whether a last is used, or whether the size of the last is the same as the hypothetical last in the claim language, in comparison to the foot-width measurements thereof and of the inner upper portion.  Correction is required.  For purposes of examination, the language will be interpreted as best as can be understood when applying any prior art thereagainst.
Regarding each of claims 4-6, Applicant recites “a longitudinally extending throat portion is formed opening in connection with a foot entry of said shoe at a foot dorsum top part of said outer upper portion”.  Claims 1, 4 and 5 are directed to “an upper structure”, with claim 1 merely reciting that the upper structure is “for a shoe” in its preamble.  Therefore, the shoe is not positively recited as part of the claimed structure.  Claims 4 and 5 relating structure as being “in connection with a foot entry of said shoe” is unclear/indefinite, since the shoe is merely hypothetical at this point.  If Applicant intends for the shoe to be structurally present so that the upper structure can be defined in relation to the shoe’s structure (i.e. the foot entry of the shoe), then Examiner suggests the claims recite “a shoe” instead of “an upper structure”.  Otherwise, Applicant is suggested to recite “a longitudinally extending throat portion is formed opening in connection with a foot entry of said upper structure at a foot dorsum top part of said outer upper portion”, since the foot entry of a shoe is typically part of the upper structure in most completed shoes.
Regarding claim 9, Applicant recites “there is no difference in level at a boundary part between said body part and said stretch part”, which is confusing language.  Correction/clarification is required.  It appears that Applicant is reciting that surfaces of the body part and the stretch part are flush at a boundary part between the body part and stretch part, and the claim will be interpreted as such.
Regarding claim 10, Applicant recites “wherein said inner upper portion includes a body part and a stretch part having a stretchability and said body part is structured in such a way that a plurality of parts divided in a foot-width direction or a foot-length direction are connected to one another” (emphasis added).  It is unclear as to what structural component “a plurality of parts” is intended to belong (i.e. is the plurality of parts a subset of the body part or the stretch part, or among both?).  Correction is required.  For purposes of examination, the language will be interpreted as “wherein said inner upper portion includes a body part and a stretch part having a stretchability and said body part is structured in such a way that a plurality of parts of the body part are divided in a foot-width direction or a foot-length direction are connected to one another”.
An effort has been made to identify all indefinite language with the pending claims. However, Examiner notes the above listing of 35 U.S.C. § 112 rejections may not be conclusive and Applicant is required to review every claim for compliance to 35 U.S.C. § 112(b) so as to facilitate a clear understanding of the claimed invention and proper application of the prior art.
Claim Rejections - 35 USC § 102 / 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7-11 and 14-16, as best as can be understood, are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Heidenfelder et al. (hereinafter “Heidenfelder”) (WO 2019/015741 A1).
Regarding independent claim 1, Heidenfelder discloses, or at least renders obvious, an upper structure (Fig. 1; upper assembly #4) for a shoe (footwear #2 is a shoe; Examiner notes that the phrase “for a shoe” does not actually positively recite that a shoe must be present, only that the upper structure be capable of being used in conjunction with a shoe) [, the upper structure] comprising: an inner upper portion (bootie #50 is an inner upper portion; Examiner notes that the term "portion" is very broad and merely means "a section or quantity within a larger thing; a part of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com); bootie #50 is disposed within an inner space of the overall upper #4) that has a stretchability (Page 5, Lines 1-5, 9-10 and 14-19 discuss the elasticity of the bootie, wherein elasticity indicates at least some level of stretchability), and that is disposed at an inner side of said upper structure (as noted above; Fig. 1), and that has a forefoot part (generally #90 indicates a forefoot part; Examiner notes that the term "part" is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)) to cover a forefoot region of a foot of a shoe wearer (the forefoot part is at least capable of covering an arbitrary forefoot region of a hypothetical foot of a hypothetical shoe wearer; Examiner notes that the term "region" is very broad and merely means "any large, indefinite, and continuous part of a surface or space" (Defn. No. 1 of "Collins English Dictionary – Complete and Unabridged, 12th Edition 2014" entry via TheFreeDictionary.com)) and a midfoot part (generally #92 indicates a midfoot part) to cover a midfoot region of the foot (the midfoot part is at least capable of covering an arbitrary midfoot region of the hypothetical foot); and an outer upper portion (outer material #40, in combination with tongue #42, defines an overall outer upper portion; Page 17, Lines 3-5 describe that the tongue #42 and outer material #40 may be integrally formed and cut from a continuous piece of material) that has a stretchability (the tongue/outer material has at least some measurable degree of stretchability; Page 16, Lines 32-33 teach that the material can be leather) less than the stretchability of said inner upper portion (while Heidenfelder does not explicitly state that the leather would be less stretchable than the bootie, Heidenfelder does extensively describe the elasticity of the bootie (i.e. inner upper portion), while never commenting on any elastic behavior of the tongue/outer material leather, which at least suggests that the stretchability of the bootie (i.e. inner upper portion) is greater than that of the tongue/outer material (i.e. outer upper portion); at the least it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the bootie to have a greater stretchability than the outer material/tongue since the bootie is described by Heidenfelder as being elastic to conform to the shape of the wearer’s foot, and further due to the fact that spandex is mentioned as a potential component of the bootie’s material (Page 14, Lines 6-13), wherein spandex is known to have a stretchability higher than just leather), and that is disposed at an outer side of said upper structure (Fig. 1 shows that outer structure #40/42 is disposed outwards from the interior bootie #50), and that is overlapped with said inner upper portion (as shown in Fig. 1, they are overlapped); wherein said upper structure has at least one feature selected from the group consisting of: 
[1] a first feature wherein, in an upside-down state in which said upper structure is disposed upside down and said inner upper portion is at a free length in such a way as to hang downwardly without slackening via a self-weight thereof, said inner upper portion has a clearance relative to said outer upper portion at least at said midfoot part (as noted in the 35 U.S.C. 112(b) rejection, such a “state” of the upper being disposed upside down cannot be determined from the prior art; however, Heidenfelder discloses an air gap #52 which may be present when the shoe is not being worn (i.e. the foot does not expand the bootie to contact the inner surface of outer structure #40/42), or the air gap #52 may even be present when the shoe is worn; the presence of such an air gap constitutes a “clearance” between the bootie #50 (i.e. inner upper portion) and the outer structure #40/42 (i.e. outer upper portion) at the midfoot part at least; the bootie is at least capable of not “slackening via self-weight”, as best as this limitation can be understood), 
[2] a second feature wherein, in a state in which said inner upper portion and said outer upper portion are developed on a plane, a foot-width measurement of said inner upper portion is smaller than a foot-width measurement of said outer upper portion at least at said midfoot part (as shown in Fig. 2, the foot-width measurement of the bootie #50 is less than the foot-width measurement of the outer structure #40/42 at the mid-foot part (A-A line in Fig. 1, which represents the cross-sectional view of Fig. 2 (Page 19, Lines 35-38)), as best as this limitation can be understood), and 
[3] a third feature wherein, in a state in which said inner upper portion, said outer upper portion, and a last for said upper structure are developed on a plane, a foot-width measurement of said inner upper portion that corresponds to a foot-width measurement of the last is smaller than said foot-width measurement of the last at least at said midfoot part (at least some last exists that has a foot-width measurement larger than the foot-width measurement of the bootie at the mid-foot part, as best as this limitation can be understood).

Regarding claim 4, Heidenfelder discloses, or at least renders obvious, that the upper structure has said first feature (as noted above); wherein a longitudinally extending throat portion (collar region #98 is a throat portion that extends at least some longitudinally-oriented length) is formed opening in connection with a foot entry of said shoe at a foot dorsum top part of said outer upper portion (see Fig. 1; throat portion is formed in fluid communication with the foot entry opening therein); and wherein in said upside-down state of said upper structure (the upper is at least capable of being disposed upside-down, as noted above) and in the state that an opening end edge portion of said throat portion of said outer upper portion is in contact with an external surface of said inner upper portion (external surface of bootie #50 and top end of outer structure #40/42 are at least capable of contacting one another), there is formed a clearance at least either between a lateral-side part of said outer upper portion and a lateral-side part of said inner upper portion on a lateral-side of said throat portion (as noted above, air gap #52 is present, which is between the lateral-side parts of the inner and outer upper portions at throat portion; Fig. 2), or between a medial-side part of said outer upper portion and a medial-side part of said inner upper portion on a medial-side of said throat portion (as noted above, air gap #52 is present, which is between the medial-side parts of the inner and outer upper portions at throat portion; Fig. 2).
Regarding claim 5, Heidenfelder discloses, or at least renders obvious, that the upper structure has said first feature (as noted above); wherein a longitudinally extending throat portion (collar region #98 is a throat portion that extends at least some longitudinally-oriented length) is formed opening in connection with a foot entry of said shoe at a foot dorsum top part of said outer upper portion (see Fig. 1; throat portion is formed in fluid communication with the foot entry opening therein); and wherein in said upside-down state of said upper structure (the upper is at least capable of being disposed upside-down, as noted above) and in the state that an opening end edge portion of said throat portion of said outer upper portion is in contact with an external surface of said inner upper portion (external surface of bootie #50 and top end of outer structure #40/42 are at least capable of contacting one another), in a cross section of said forefoot part and said midfoot part of said upper structure, at least either at a medial-side part or at a lateral-side part of said throat portion (see Fig. 1, which shows a longitudinal view, which is indicative of at least one of the medial-side and lateral-side parts at the forefoot and mid-foot parts), the perimeter extending from a bottom end of an internal surface of said outer upper portion to said opening end edge portion of said throat portion is longer than the perimeter extending from a bottom end of an external surface of said inner upper portion to a position in contact with said opening end edge portion of said throat portion (Fig. 2 shows the cross-section at the mid-foot part and at least suggests a similar arrangement at the part of the forefoot part, as such parts have been arbitrarily defined; Examiner notes that the dashed lines that divide the midfoot region #92 and forefoot region #90 are merely exemplary, in Fig. 1, as being representative of the forefoot and midfoot parts, inasmuch as Applicant has defined the boundaries of these parts in the claim; since the bootie (i.e. inner upper portion) is smaller than the outer structure (i.e. outer upper portion), and housed therewithin, and viewing Fig. 2, it is evident that the perimeter extending from a bottom end of the internal surface of the outer structure (#40 thereof) is longer than the perimeter of the bootie extending from a bottom end of an external surface thereof to the position that is in contact with the opening end edge of the throat portion (the bottom end of the outer structure #40 goes downwards and past the insole #44, whereas the bottom end of the bootie #50 is above the insole #44)).
Regarding claim 7, Heidenfelder discloses, or at least renders obvious, that said stretchability of said inner upper portion is greater at said midfoot part than at said forefoot part (Page 5, Lines 14-19 describe that the bootie #50 can be elastic along a substantial part of its length, such as in the midfoot portion in particular, or can be elastic along the entire length; this suggests that the midfoot part is contemplated by Heidenfelder to be more stretchable than at other parts of the length, which would include the midfoot part being more stretchable than at the forefoot part of the bootie (i.e. inner upper portion)).
Regarding claim 8, Heidenfelder discloses, or at least renders obvious, that said inner upper portion has a substantially flat surface at a region extending from said forefoot part to said midfoot part (see Fig. 1; bootie #50 has at least a “substantially” flat surface at an arbitrary region that extends from the arbitrary forefoot part to the arbitrary midfoot part).
Regarding claim 9, Heidenfelder discloses, or at least renders obvious, that said inner upper portion includes a body part and a stretch part (see annotated Fig. 1 below) having a stretchability (the bootie is stretchable, as noted above) and there is no difference in level at a boundary part between said body part and said stretch part (there is no difference in level at the boundary part between the body and stretch parts; as noted above, the term “part” is very broad and merely means "a portion, division, piece, or segment of a whole" (Defn. No. 1 of "American Heritage® Dictionary of the English Language, Fifth Edition" entry via TheFreeDictionary.com)).

    PNG
    media_image1.png
    488
    712
    media_image1.png
    Greyscale

Regarding claim 10, Heidenfelder discloses, or at least renders obvious, that said inner upper portion includes a body part and a stretch part (see above annotated Fig. 1) having a stretchability (as noted above) and said body part is structured in such a way that a plurality of parts divided in a foot-width direction or a foot-length direction are connected to one another (see Fig. 1 annotated above, which identifies an arbitrary plurality of parts that belong to the “body part”, as best as can be understood, and which are connected to one another and divided in a foot-length direction).
Regarding claim 11, Heidenfelder discloses, or at least renders obvious, a shoe (footwear #2 is a shoe; Fig. 1) comprising said upper structure according to claim 1 (as noted above; upper assembly #4) and a sole (sole #6 in combination with insole #44 defines an overall sole), wherein a bottom portion of said upper structure is fixedly attached to said sole (see Fig. 1, which shows bottom portion of upper #4 as being fixedly attached to the sole, either directly affixed or affixed via intermediate structure).
Regarding claims 14-16, Heidenfelder discloses, or at least renders obvious, that the upper structure has said [first feature (claim 14) / second feature (claim 15) / third feature (claim 16)] (see the 35 U.S.C. 102/103 rejection of claim 1 above, which addresses the first, second and third features, as best as can be understood).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Heidenfelder as applied to claim 1 above, and further in view of Pauk et al. (hereinafter “Pauk”) (US 2017/0273403).
Regarding claim 6, Heidenfelder discloses, or at least renders obvious, all the limitations of claim 1, as set forth above.  Based on Applicant’s description of the “tightening member” as including shoelaces in the Specification, Heidenfelder is silent to there being a functionally equivalent tightening member.  Heidenfelder teaches, or renders obvious, that there is a longitudinally extending throat portion is formed opening in connection with a foot entry of said shoe at a foot dorsum top part of said outer upper portion (as explained in the rejection of claims 4 and 5 above), but does not teach a tightening member for tightening the foot being provided at said throat [portion], wherein said inner upper portion extends circumferentially from a medial-side part through said foot dorsum top part to a lateral-side part at said forefoot part and said midfoot part, and in the state that the outer upper portion is tightened through said tightening member and an opening end edge portion of said throat portion of said outer upper portion is in contact with an external surface of said inner upper portion, said inner upper portion is stretchable inside said outer upper portion.
Paul teaches a shoe with an upper that includes an inner portion and an outer portion, the outer portion having a shoelace #112 that is well-known known in the art, the shoelaces usable for tightening the shoe to the foot of the specific wearer, as desired (Para. 0046 of Pauk).
Heidenfelder and Pauk teach analogous inventions in the field of shoes with uppers made of multiple, decoupled layers.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have incorporated the well-known shoelace of Pauk into the upper of Heidenfelder in order to allow the user to adjust a tightness of the outer upper portion to the specific foot of the wearer, as such is a known concept in the art of footwear.  As a result of the modification, the modified upper structure of Heidenfelder (i.e. Heidenfelder in view of Pauk, as explained above) would teach that there is a tightening member for tightening the foot being provided at said throat [portion] (via added shoelace from Pauk), wherein said inner upper portion extends circumferentially from a medial-side part through said foot dorsum top part to a lateral-side part at said forefoot part and said midfoot part (see Fig. 2 of Heidenfelder, which shows the mid-foot part and which includes both medial-side and lateral-side parts, with the bootie #50 extending circumferentially therethrough), and in the state that the outer upper portion is tightened through said tightening member and an opening end edge portion of said throat portion of said outer upper portion is in contact with an external surface of said inner upper portion, said inner upper portion is stretchable inside said outer upper portion (the inner bootie #50 is stretchable regardless of the tightening member’s tautness (i.e. either when tightened or not tightened), since it is formed of an elastic material).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: All art cited on the PTO-892 and not relied upon in an art rejection above is deemed relevant in the field of shoes with uppers that have two layers that are decoupled from one another at least at some point along their co-extensive overlapping areas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMESON COLLIER whose telephone number is (571)270-5221. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMESON D COLLIER/           Primary Examiner, Art Unit 3732